NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                             Submitted December 12, 2016* 
                              Decided December 13, 2016 
                                             
                                        Before 
 
                            MICHAEL S. KANNE, Circuit Judge 
                       
                            ANN CLAIRE WILLIAMS, Circuit Judge
                       
                            DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐1444 
 
SIMEON LEWIS,                                     Appeal from the United States District  
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois,  
                                                  Eastern Division. 
      v.                                           
                                                  No. 14‐cv‐7173  
BNSF RAILWAY COMPANY and                           
MATTHEW K. ROSE,                                  John Z. Lee, 
      Defendants‐Appellees.                       Judge. 

                                            
                                       O R D E R 
 
      Simeon Lewis, who also uses the name Simeon Washa Amen Ra, describes 
himself as “an indigenous inhabitant traveler” and also as “One of We the People.” His 
employer, BNSF Railway Company, has been withholding money from Lewis’s 
paychecks for (1) current federal income taxes, (2) back taxes for which the IRS has 
served the company with a notice of levy, and (3) delinquent child support for which a 
                                                 
            * We have agreed unanimously to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐1444                                                                             Page 2 
 
circuit court in Cook County, Illinois, has issued garnishment orders. In this action, 
which accuses BNSF and one of its executives of violating the federal Constitution and 
Illinois law, Lewis seeks to halt further deductions from his pay and the return of 
amounts already collected. 
         
        The district court, adopting a magistrate judge’s recommendation, dismissed the 
action. First, the court reasoned, the Anti‐Injunction Act, 26 U.S.C. § 7421(a), precludes 
it from exercising subject‐matter jurisdiction over claims intended to thwart the 
collection of income tax. See United States v. Am. Friends Serv. Comm., 419 U.S. 7, 9–10 
(1974) (concluding that § 7421(a) precluded suit challenging withholding of income tax); 
Cleveland v. C.I.R., 600 F.3d 739, 740, 742 (7th Cir. 2010) (concluding that § 7421(a) 
precluded action challenging IRS’s use of “lock‐in letter” that directed employer to 
disregard Forms W‐4 submitted by taxpayer and withhold tax at specified rate); 
Stefanelli v. Silvestri, 524 F. Supp. 1317, 1318–19 (D. Nev. 1981) (explaining that lawsuit 
challenging employer’s refusal to honor taxpayer’s Forms W‐4 after receiving “lock‐in 
letter” from IRS, although “styled as one seeking relief against the Defendants in their 
capacity as an employer of the Plaintiff,” in fact was “an action to enjoin the 
Government from collecting taxes”), aff’d, 698 F.2d 1232 (9th Cir. 1982). Second, the 
district court continued, an employer cannot be liable for complying with an IRS notice 
of levy. See 26 U.S.C. § 3403; Burda v. M. Ecker Co., 2 F.3d 769, 775 (7th Cir. 1993); Edgar v. 
Inland Steel Co., 744 F.2d 1276, 1278 (7th Cir. 1984). And, finally, the court concluded, the 
Rooker‐Feldman doctrine, see D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983), 
Rooker v. Fid. Trust Co., 263 U.S. 413, 416 (1923), divests it of subject‐matter jurisdiction 
to review the Illinois court’s orders garnishing Lewis’s wages to pay overdue child 
support. See Sykes v. Cook Cnty. Cir. Ct. Prob. Div., 837 F.3d 736, 742–43 (7th Cir. 2016); 
T.W. v. Brophy, 124 F.3d 893, 898 (7th Cir. 1997).  
         
        Lewis appeals the dismissal, but the district court’s analysis adequately disposes 
of his contentions. Lewis’s brief frivolously challenges the existence of the circuit court’s 
child‐support orders and repeats other frivolous theories that have been rejected in 
other cases. See Towe Antique Ford Found. v. I.R.S., 999 F.2d 1387, 1394 (9th Cir. 1993) 
(reiterating that taxpayer does not have right to judicial hearing before IRS levy 
becomes enforceable); Bright v. Bechtel Petroleum, Inc., 780 F.2d 766, 768, 770 (9th Cir. 
1986) (concluding that employee’s lawsuit, pleaded as contract action and challenging 
employer’s withholding of income tax pursuant to IRS directive, was barred by Anti‐
Injunction Act); Maxfield v. U.S. Postal Serv., 752 F.2d 433, 433–34 (9th Cir. 1984) 
(concluding that Anti‐Injunction Act prevented court from considering taxpayer’s 
No. 16‐1444                                                                   Page 3 
 
argument that employer was required to accept assertion on Form W‐4 that he was 
exempt from paying income taxes). We warn Lewis that further litigation of this kind 
may subject him to sanctions.  
       
                                                                          AFFIRMED.